Order unanimously reversed on the law without costs and defendants’ motion granted. Memorandum: Plaintiffs failed to demonstrate special circumstances warranting the presence of either a medical representative or a stenographer at physical examinations to be conducted by doctors designated for that purpose by defendants. We repeat that the examining room should not " 'be turned into a hearing room with lawyers and *963stenographers from both sides participating’ ” (Casali v Phillips, 145 AD2d 941, 942, quoting Jakubowski v Lengen, 86 AD2d 398, 401). We also repeat that "where valid reasons exist, a party may object to the physician designated by defendant and seek to have defendant select another doctor to conduct the examination” (Casali v Phillips, supra, at 942; see also, Rosenblitt v Rosenblitt, 107 AD2d 292, 295).
Finally, we note that while plaintiffs purport to appeal from an order denying their motion to permit the presence of their attorney at the physical examinations, no such order appears in the record. The attorney may attend (see, Jakubowski v Lengen, supra). (Appeals from order of Supreme Court, Erie County, Joslin, J. — discovery.) Present — Dillon, P. J., Callahan, Denman, Green and Pine, JJ.